Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 11-16, and 18-21 of U.S. Patent No. 11,003,632. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application
US Pat. 11,003,632
1. A system comprising: a processor; a memory having stored thereon instructions executable by the processor to: 

send a request from a client device to a content management system for a resource stored at the content management system; 

receive the resource in response to the request; 


store the received resource as a local peer resource in a local cache located in a local file system of the client device, the local peer resource having local peer resource content and an associated set of local peer resource filesystem metadata on the local file system, the local peer resource corresponding to a remote peer resource having remote peer resource content and an associated set of remote peer resource metadata at the content management system; 

maintain a remote virtual model at the client device, the remote virtual model including a set of remote virtual model attributes for the remote peer resource; 







maintain as a separate data structure from the associated set of local peer resource filesystem metadata, a local virtual model at the client device, the local virtual model including a set of local virtual model attributes for the local peer resource; 







determine that the remote peer resource and local peer resource are out of sync based on a comparison of the remote virtual model and the local virtual model at the client device, the comparison of the remote virtual model and the local virtual model comprising a comparison of the set of remote virtual model attributes and the set of local virtual model attributes; and 


based on a result of the comparison, synchronize changes to the local peer resource to the content management system to update the remote peer resource.



Claim 2

Claim 3

Claim 4

Claim 5

Claim 6

Claim 7

Claim 8

Claim 9

Claim 10

Claim 11

Claim 12

Claim 13

Claim 14

Claim 15

Claim 16

Claim 17

Claim 18

Claim 19

Claim 20

1. A system comprising: a processor; a memory having stored thereon instructions executable by the processor to:

send a request from a client computer to a content management system for a data resource stored at the content management system;

receive the data resource in response to the request;

store the received data resource as a local peer data resource in a local cache located in a local file system of the client computer, the local peer data resource having local peer data resource content and an associated set of local peer data resource filesystem metadata on the local file system, the local peer data resource corresponding to a remote peer data resource having remote peer data resource content and an associated set of remote peer resource metadata at the content management system;

maintain a remote virtual model at the client computer that models a synchronization state of the remote peer data resource at the content management system, the remote virtual model including a set of remote virtual model attributes for the remote peer data resource and an indication of the synchronization state for the remote peer data resource, the set of remote virtual model attributes comprising a first content data hash and a first metadata attribute;

maintain as a separate data structure from the associated set of local peer data resource filesystem metadata, a local virtual model at the client computer that models a synchronization state of the local peer data resource in the local file system, the local virtual model including a set of local virtual model attributes for the local peer data resource and an indication of the synchronization state for the local peer data resource, the set of local virtual model attributes comprising a second content data hash and a second metadata attribute;

determine that the remote peer data resource and local peer data resource are out of sync based on a comparison of the remote virtual model and the local virtual model at the client computer, the comparison of the remote virtual model and the local virtual model comprising a comparison of the set of remote virtual model attributes and the set of local virtual model attributes; and

based on a result of the comparison, synchronize changes to the local peer data resource to the content management system to update the remote peer data resource or synchronize changes to the remote peer data resource to the local cache.

Claim 2

Claim 3

Claim 4

Claim 6

Claim 5

Claim 7

Claim 1

Claim 9

Claim 9

Claim 11

Claim 12

Claim 13

Claim 15

Claim 16

Claim 9

Claim 18

Clam 19

Claim 20

Claim 21




	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157